Citation Nr: 0315852	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  98-07 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension and 
coronary artery disease, claimed as secondary to service-
connected prostate cancer.  


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from August 1953 to 
September 1973.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, where the RO inter alia denied 
service connection for hypertensive cardiovascular disease.  
In September 1999 and in April 2003, the Board undertook 
evidentiary development of the claim.  As the evidence 
developed is favorable to the claim, there is no prejudice in 
adjudicating the claim without initial referral of the claim 
to the agency of original jurisdiction.  


FINDINGS OF FACT

1.  The evidence supports a finding that the appellant's 
hypertension increased in severity secondary to treatment of 
the service-connected prostate cancer.  

2.  The evidence is in equipoise as to whether his coronary 
artery disease increased in severity due to treatment of the 
service-connected prostate cancer.  


CONCLUSIONS OF LAW

1.  Hypertension is proximately due to or the result of 
treatment for service-connected prostate cancer.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).  

2.  Coronary artery disease is proximately due to or the 
result of treatment for service-connected prostate cancer.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to notify and to assist claimants for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  
The Board finds that the RO has fully satisfied its duties of 
notice and assistance and that sufficient evidence is of 
record to decide the veteran's claim.  If there were any 
deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the favorable nature of the 
Board's decision with regard to the issue on appeal.  No 
further assistance in developing the facts pertinent to the 
issues is required.  

The appellant seeks to establish service connection for 
hypertension and coronary artery disease secondary to 
service-connected prostate cancer.  He maintains that these 
disorders were aggravated by treatment in July 1991 at a 
private medical facility for his service-connected prostate 
cancer.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  Service connection on a 
secondary basis is warranted when it is demonstrated that a 
disorder is proximately due to or the result of a disorder of 
service origin.  38 C.F.R. § 3.310 (2002).  To establish 
service connection on a secondary basis for a disorder 
clearly separate from the service-connected disorder, there 
must present medical evidence to support the alleged causal 
relationship between the service-connected disorder and the 
disorder for which secondary service connection is sought.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  When 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, the claimant shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The evidence of record indicates that the appellant currently 
has hypertension and coronary artery disease, and that he has 
been granted service connection for prostate cancer.  He 
argues that his hypertension and coronary artery disease is 
related to treatment of his service-connected prostate 
cancer.  In April 2002, the Board ordered additional 
evidentiary development, part of which was to include an 
examination to determine whether any cardiac disorder was at 
least as likely as not caused by or had been aggravated (made 
worse) by the service-connected prostate cancer.  

VA examination in April 2003 revealed diagnoses of 
hypertension and coronary artery disease, status post 
myocardial infarction in August 1990.  The examiner reviewed 
the record, including records of private hospitalization in 
July 1991 for acute renal failure superimposed upon chronic 
renal failure due to obstructive uropathy from carcinoma of 
the prostate.  The examiner reported on a comment made by the 
physician caring for the appellant in July 1991, to the 
effect that acute elevation in blood pressure "may well have 
been related to volume overload given in response to" a 
medication used in treatment of his renal failure.  The 
examiner noted that the appellant's blood pressure was 
modestly elevated throughout the July 1991 hospitalization, 
which responded well to hypertensive medication without 
complications.  The examiner opined that the hypertension was 
aggravated by the service-connected prostate condition when 
he was hospitalized for acute renal failure.  Since then, the 
examiner remarked, the appellant had required a medication 
for control of hypertension.  It was the examiner's opinion 
that it was at least as likely as not that hypertension was 
aggravated by treatment of the service-connected prostate 
condition.  The appellant has service-connected prostate 
cancer, and the record includes current evidence of 
hypertension.  The VA examiner' s opinion in June 2003 
supports the appellant's contentions that hypertension was 
aggravated by treatment for the service-connected prostate 
condition in July 1991.  It is the determination of the Board 
that the evidence supports entitlement to service connection 
for hypertension as secondary to the service-connected 
prostate cancer, to the extent that hypertension was 
aggravated by the service-connected prostate cancer over and 
above the degree of disability existing prior to the 
aggravation.  

The April 2003 examiner also stated that he could not "say 
that the cardiac condition or coronary artery disease per 
se" was aggravated by the prostate condition, though it 
"puts him at a higher risk for" coronary artery disease.  
The record includes no other medical evidence as to the 
relationship between the current coronary artery disease and 
the service-connected prostate cancer.  The examiner's 
opinion on this question does not support either a connection 
between the two, or the lack of a connection, though it does 
appear to link a higher risk of coronary artery disease 
appears to prostate cancer.  Here, the evidence appears in 
relative equipoise, in which case the claim is granted.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  It is the 
determination of the Board that, the evidence being in 
equipoise, entitlement is granted to service connection for 
coronary artery disease as secondary to the service-connected 
prostate cancer, to the extent that coronary artery disease 
was aggravated by the service-connected prostate cancer over 
and above the degree of disability existing prior to the 
aggravation.  


ORDER

Service connection for hypertension, to the extent it was 
aggravated by the service-connected prostate cancer over and 
above the degree of disability existing prior to the 
aggravation, is granted.  

Service connection for coronary artery disease, to the extent 
it was aggravated by the service-connected prostate cancer 
over and above the degree of disability existing prior to the 
aggravation, is granted.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

